DETAILED ACTION
Allowable Subject Matter
Claims 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 4, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest “a number of mask patterns, among the plurality of mask patterns, that are arranged in each of the columns extending in the scanning direction, so as to correspond to the second thin film transistor formation portions, is smaller than a number of mask patterns, among the plurality of mask patterns, that are arranged in each of the columns extending in the scanning direction so as to correspond to the first thin film transistor formation portions, and wherein the apparatus is configured to: perform multiple irradiation of pulse laser beams on the first thin film transistor formation portions through the number of mask patterns that are arranged in each of the columns extending in the scanning direction for the first thin film transistor formation portions, to cause crystallization of the amorphous silicon film in the first thin film transistor formation portions into a polysilicon film having a crystalline state, and perform multiple irradiation of pulse laser beams on the second thin film transistor formation portions through the number of mask patterns that are arranged in each of the columns extending in the scanning direction for the second thin film transistor formation portions, to cause crystallization of the amorphous silicon film in the second thin film transistor formation portions into a polysilicon film having another crystalline state that is different from that of the poly silicon film in the first thin film transistor formation portions” in combination with the remaining limitations called for in claim 4.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 4. Therefore, claim 4 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 5-6 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2005/0139925 discloses a similar apparatus for laser annealing in a transistor, crystallizing four regions of the amorphous silicon creating four different crystallization states.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                             January 6, 2021